                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

     JOE HAND PROMOTIONS, INC.,                        )
                                                       )        Case No. 3:20-cv-382
                Plaintiff & Counter-Defendant,         )
                                                       )        Judge Travis R. McDonough
     v.                                                )
                                                       )        Magistrate Judge Debra C. Poplin
     JAMES H. GRIFFITH, JR., d/b/a CJ’S                )
     SPORTS BAR, and LISA LESLEY                       )
                                                       )
                Defendants & Counterclaimants.         )


                                        MEMORANDUM OPINION


               Before the Court are motions to dismiss counterclaims (Docs. 23, 24) filed by Plaintiff

 and Counter-Defendant Joe Hand Promotions, Inc. (“Joe Hand”). For the following reasons, the

 motions will be GRANTED, and Defendants’ counterclaims will be dismissed.

          I.      BACKGROUND 1

               Joe Hand distributes and licenses premier sporting events for viewing in commercial

 establishments. (Doc. 1, at 2.) Joe Hand contracted with the promoters of a particular boxing

 match—Floyd Mayweather Jr. v. Conor McGregor on August 26, 2017 (“the Program”)—for

 the exclusive right to commercially distribute the audiovisual presentation of the Program. (Id.)

 The contract assigned Joe Hand the right to distribute and authorize public performance of the




 1
   The following allegations are drawn from Plaintiff’s original complaint. (See Doc. 1.) These
 motions to dismiss, however, deal with Defendant’s counterclaims. (See Docs. 16, 17.) The
 counterclaims allege factual content related to Joe Hand’s prolific litigation efforts generally but
 do not otherwise re-allege the factual allegations underlying the original complaint. It appears
 that the legal meaning of the facts alleged are at issue in the counterclaims, not the facts
 themselves. The Court therefore utilizes essentially the same factual background and assumes
 the facts to be true. See Thurman v. Pfizer, Inc., 484 F.3d 855, 859 (6th Cir. 2007).


Case 3:20-cv-00382-TRM-DCP Document 32 Filed 01/12/21 Page 1 of 5 PageID #: 150
 Program by the Program’s copyright owner. (Id.) Joe Hand licensed the Program to over 6,000

 establishments, allowing those establishments to show the Program in exchange for the payment

 of a license fee. (Id. at 3.)

           Defendant Griffith owns and operates CJ’s Sports Bar (“CJ’s”). (Id. at 2.) Defendant

 Lesley leased CJ’s on the date of the Program and advertised that the Program would be shown

 at CJ’s. (Id. at 3.) Defendants did not pay the license fee or otherwise obtain authorization to

 show the Program at CJ’s. (Id.) Instead, Defendants obtained the Program and showed it at CJ’s

 without authorization. (Id. at 3–4.)

           On August 26, 2020, Joe Hand filed this action against Defendants, asserting one claim

 for satellite and cable piracy (Count I) and one claim for copyright infringement (Count II). (See

 id. at 5–6.) On Defendants’ motion, the Court dismissed Count I as time-barred. (See Doc. 31.)

 Defendants also counter-claimed for a declaratory judgment that Joe Hand “lacks standing to

 make the copyright[-]infringement accusations” at hand, that Defendants “did not infringe on

 any copyright interest held by” Joe Hand, and that they “did not intercept, descramble, or

 otherwise ‘pirate’ any satellite or cable signal” and “did not commit signal piracy.” (Doc. 16, at

 15; Doc. 17, at 15.) Joe Hand moved to dismiss Defendants’ declaratory-judgment

 counterclaims (Docs. 23, 24), and Defendants have responded (Docs. 26, 27), meaning the

 motions are ready for adjudication.

     II.      STANDARD OF REVIEW

           According to Rule 8 of the Federal Rules of Civil Procedure, a plaintiff’s complaint must

 contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

 Fed. R. Civ. P. 8(a)(2). Though the statement need not contain detailed factual allegations, it

 must contain “factual content that allows the court to draw the reasonable inference that the




                                     2
Case 3:20-cv-00382-TRM-DCP Document 32 Filed 01/12/21 Page 2 of 5 PageID #: 151
 defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

 Id.

         A defendant may obtain dismissal of a claim that fails to satisfy Rule 8 by filing a motion

 pursuant to Rule 12(b)(6). On a Rule 12(b)(6) motion, the Court considers not whether the

 plaintiff will ultimately prevail, but whether the facts permit the court to infer “more than the

 mere possibility of misconduct.” Id. at 679. For purposes of this determination, the Court

 construes the complaint in the light most favorable to the plaintiff and assumes the veracity of all

 well-pleaded factual allegations in the complaint. Thurman, 484 F.3d at 859. This assumption

 of veracity, however, does not extend to bare assertions of legal conclusions, Iqbal, 556 U.S. at

 679, nor is the Court “bound to accept as true a legal conclusion couched as a factual allegation,”

 Papasan v. Allain, 478 U.S. 265, 286 (1986).

         After sorting the factual allegations from the legal conclusions, the Court next considers

 whether the factual allegations, if true, would support a claim entitling the plaintiff to relief.

 Thurman, 484 F.3d at 859. This factual matter must “state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility “is not akin to a

 ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

 unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-

 pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

 complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at

 679 (quoting Fed. R. Civ. P. 8(a)(2)).




                                     3
Case 3:20-cv-00382-TRM-DCP Document 32 Filed 01/12/21 Page 3 of 5 PageID #: 152
    III.      ANALYSIS

           “A court may dismiss a redundant or mirror[-]image claim for failure to state a claim

 upon which relief may be granted under Fed. R. Civ. P. 12(b)(6).” Good L Corp. v. Fasteners

 for Retail, Inc., 2020 WL 2572480, at *1 (M.D. Tenn. May 20, 2020) (citing Malibu Media, LLC

 v. [Redacted], 705 F. App’x 402, 406 (6th Cir. 2017)); see also Malibu Media, 705 F. App’x at

 407 (upholding dismissal of a declaratory-judgment “counterclaim as redundant”). Courts

 typically examine “the general principles—whether a declaratory judgment will ‘serve a useful

 purpose’ and if it will ‘terminate and afford relief from uncertainty, insecurity, and controversy

 giving rise to the proceeding’” when assessing whether the claim is redundant. Malibu Media,

 705 F. App’x at 405 (quoting Grand Trunk W. R.R. Co. v. Consol. Rail Corp., 746 F.2d 323, 326

 (6th Cir. 1984)).

           The factual core of the declaratory-judgment counterclaims is the same as that alleged in

 the underlying complaint. (Compare Doc. 1, with Docs. 16, 17.) Indeed, the gravamen of the

 counterclaims is that Joe Hand is a serial litigator that incorrectly alleged Defendants commited

 signal piracy and infringed a copyright. (See Doc. 16, at 15 (seeking declaratory judgment that

 Defendants “did not infringe on any copyright interest held by” Joe Hand and “did not commit

 signal piracy”); Doc. 17, at 15 (same).) The declaratory-judgment counterclaims, then, are

 mirror images of Joe Hand’s claims.

           Defendants nevertheless argue that the counterclaims are necessary to preserve their right

 to fees under the Copyright Act, to clear Defendants’ names, and to assess whether a copyright-

 standing defense or “internet defense” would apply to their actions. (Doc. 26, at 2–6.) First, the

 Sixth Circuit in Malibu Media squarely rejected the fee-shifting argment: “the fee-shifting

 provision of the Copyright Act, 17 U.S.C. § 505, awards reasonable attorney’s fees to the




                                     4
Case 3:20-cv-00382-TRM-DCP Document 32 Filed 01/12/21 Page 4 of 5 PageID #: 153
 prevailing party in a copyright infringement action without regard to whether the defendant has

 asserted a counterclaim.” 705 F. App’x at 407. Defendants argue that Plaintiffs may seek

 voluntary dismissal without prejudice and therefore without fees under Federal Rule of Civil

 Procedure 41(a)(2), but given that such dismissal is discretionary and occurs “on terms that the

 court considers proper,” Defendants’ right to fees can be protected if Joe Hand attempts to

 circumvent 17 U.S.C. § 505. Second, while clearing one’s name is an understandable desire, it

 not such a “useful purpose” that it warrants the significant expenditure of resources for a

 declaration to that effect. Should the case be terminated against Joe Hand, this end will be

 sufficiently achieved such that prosecuting a counterclaim to declaratory judgment cannot be

 described as useful. Finally, whether a copyright-standing defense, “internet defense,” or other

 defense theoretically bars Joe Hand’s serial litigation—in the absence of an actual dispute

 involving a particular defense and these particular parties—is a legal determination without an

 underlying case or controversy, an arena that the Court cannot enter. Cf. Fialka-Feldman v.

 Oakland Univ. Bd. of Trustees, 639 F.3d 711, 715 (6th Cir. 2011) (“The ‘case or controversy’

 requirement prohibits all advisory opinions[.]”). The Court concludes that Defendants’

 counterclaims are redundant and do not serve a useful purpose. Defendants’ counterclaims will

 therefore be dismissed.

    IV.      CONCLUSION

          For the reasons set forth above, the Court GRANTS Joe Hand’s motions to dismiss

 (Docs. 23, 24). Defendants’ counterclaims for declaratory judgment are hereby DISMISSED.

          SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     5
Case 3:20-cv-00382-TRM-DCP Document 32 Filed 01/12/21 Page 5 of 5 PageID #: 154
